—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of refusing a direct order and keeping unclean living quarters in violation of certain prison disciplinary rules. At the disciplinary hearing, the correction officer who authored the misbehavior report testified that he ordered petitioner to pick up the personal belongings scattered around his cell and that petitioner failed to comply. We find this testimony to constitute substantial evidence of petitioner’s guilt (see, Matter of Mata v Coombe, 249 AD2d 670). To the extent that petitioner’s testimony was in conflict with that of the correction officer and the contents of the detailed misbehavior report, this presented a credibility issue for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). The remaining arguments advanced by petitioner, including his claims of ineffective employee assistance and Hearing Officer bias, have been reviewed and found to be lacking in merit.
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.